
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Conyers (for
			 himself and Mr. Davis of Kentucky)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Encouraging the negotiation of an
		  Incidents at Sea Agreement between the United States of America
		  and the Government of Iran.
	
	
		Whereas, on January 6, 2008, five Iranian patrol boats
			 manned by members of the Iranian Revolutionary Guard Corps interacted with
			 three United States Navy ships in international waters in the Strait of
			 Hormuz;
		Whereas Vice Admiral Kevin Cosgriff, Commander of United
			 States Naval Forces Central Command, called the behavior of the Iranian vessels
			 unnecessary, without due regard for the safety of navigation, and unduly
			 provocative;
		Whereas the interaction between the vessels nearly
			 resulted in armed conflict between the United States and Iran;
		Whereas, on January 11, 2008, Admiral William J. Fallon,
			 former commander of United States forces in the Middle East and South Asia,
			 told reporters that This kind of behavior, if it happens in the future,
			 is the kind of event that could precipitate a mistake.;
		Whereas there exists little protocol or standardization in
			 the communications between the United States Navy and the Iranian Navy and
			 Revolutionary Guard Corps;
		Whereas the Strait of Hormuz has been characterized as a
			 “global strategic chokepoint” through which nearly two-fifths of the world’s
			 oil is shipped;
		Whereas a clash in the Strait of Hormuz would have
			 catastrophic consequences for the world economy, especially the price of
			 oil;
		Whereas the naval buildup in the region, and differences
			 between the United States and Iran, Hamas, and the Israeli-Palestinian
			 conflict, Lebanon and Hezbollah, and Iran’s nuclear program, all make for an
			 environment that is highly charged, fragile and very susceptible to destructive
			 developments;
		Whereas Department of Defense officials have said they
			 want to prevent future naval interactions in the region from escalating into a
			 confrontation due to nonexistent or ineffective communication;
		Whereas at the height of the Cold War, the United States
			 and the Soviet Union entered into an Agreement on the prevention of incidents
			 on and over the high seas (entered into force with respect to the United States
			 on May 25, 1972; 23 UST 1063; known as the Incidents at Sea
			 Agreement), designed to reduce the likelihood of a misunderstanding and
			 miscommunication between United States and Soviet naval forces;
		Whereas, on January 29, 2008, Retired Admiral James Lyons,
			 who previously served as commander of the Pacific Fleet and Deputy Chief of
			 Naval Operations, suggested in an opinion piece in the Washington Times that
			 the set of rules and regulations incorporated in the Incidents at Sea Agreement
			 could be applied as modified for naval operations in the Persian Gulf;
		Whereas such an Incidents at Sea Agreement between the
			 United States and Iran could establish necessary protocol to avoid
			 confrontation between the two nations;
		Whereas such protocols could include not interfering in
			 the formations of the other party, avoiding maneuvers in areas of heavy sea
			 traffic, requiring surveillance ships to maintain a safe distance so as to
			 avoid embarrassing or endangering the ships under surveillance, using accepted
			 international signals when ships maneuver near one another, not simulating
			 attacks at, launching objects toward or illuminating the bridges of the other
			 party’s ships, informing vessels when submarines are exercising near them,
			 requiring aircraft commanders to use caution and prudence in approaching
			 aircraft and ships of the other party, and not permitting simulated attacks
			 against aircraft or ships, performing aerobatics over ships, or dropping
			 hazardous objects near them;
		Whereas the absence of diplomatic relations between the
			 United States and Iran need not be an obstacle to direct, military to military
			 talks on procedural issues involving the safety of naval personnel and assets;
			 and
		Whereas entering into such an Incidents at Sea Agreement
			 could help protect American lives and treasure: Now, therefore, be it
		
	
		That it is the sense of Congress that it
			 should be the policy of the United States to promote the negotiation of an
			 Incidents At Sea Agreement between the United States of America
			 and the Government of Iran.
		
